Upon the trial of this case, and at the close of the testimony, the plaintiff's counsel moved to be permitted again to amend his amended complaint by setting out the true memorandum of February 16th, 1910, and the oral agreement claimed to have been made on February 28th, 1910, in the office of the defendant Peck. The case had been pending in court more than two years, and the complaint had been repeatedly amended. Leave to amend was denied. This ruling was fully within the discretion of the court. Bristol v.Pitchard, 81 Conn. 451, 71 A. 558.
The plaintiff alleged in his complaint, and offered evidence to prove, that the deed of February 28th, 1910, executed by the defendant Foster and left by him in the hands of the defendant Peck, was delivered in escrow. The court has found that the deed was left by Foster in the hands of Peck as his, Foster's, attorney. This is equivalent to a finding that the deed was not delivered in escrow. Grilley v. Atkins, 78 Conn. 380,387, 62 A. 337; Day v. Lacasse, 85 Me. 242, 27 A. 124. *Page 95 
The plaintiff does not question this conclusion, but has made a motion for a correction of the finding in this respect, which motion was denied in the trial court, and exception taken to this ruling. We have examined the evidence certified, and find no reason to change the finding.
The Superior Court held that there was a material variance between the allegations of the complaint and the plaintiff's proof. It appears from the facts found that the plaintiff and Foster on the 16th of February, 1910, entered into an oral agreement for the sale by Foster to the plaintiff of a lot of land one hundred feet front and one hundred and twenty-five feet deep, and that on the same day Foster executed and delivered to the plaintiff a memorandum of said agreement. It also appears that the parties afterward, on the 28th day of February, 1910, entered into another and different oral agreement, for a sale by Foster to the plaintiff of a part of the lot contracted for on February 16th, 1910, and that Foster executed a deed of this smaller lot, and left it in the hands of Peck as his attorney, who, authorized by Foster, made and delivered to the plaintiff a memorandum in writing. The complaint alleges that an agreement for the smaller lot was made on February 16th, 1910, and that Foster on that day executed and delivered to the plaintiff a memorandum of the agreement in writing, and that in pursuance of said agreement Foster, on the 28th day of February, 1910, executed a deed of the premises to the plaintiff, and delivered it to Peck, and authorized Peck to deliver the same to the plaintiff upon payment by the plaintiff of an agreed consideration therefor, and that Peck, authorized so to do by Foster, delivered to the plaintiff a memorandum of agreement, a copy of which was annexed to the complaint.
It is plain, therefore, that there is a variance between *Page 96 
the plaintiff's allegations that the agreement on which he bases his action was made on the 16th of February, 1910, and his proof that the agreement was made on the 28th of February, 1910. It is also clear that while he alleges that there was one memorandum of agreement executed and delivered by Foster on the 16th day of February, 1910, and another by Foster's agent on February 28th, 1910, that he has proved only the latter. The characteristics of a material variance under our practice have been so recently defined by this court that it is not now necessary to further consider them. Maguire
v. Kiesel, 86 Conn. 453, 85 A. 689. "A variance . . . to be available, must be `a disagreement between the allegations and the proof in some matter . . . essential to the charge or claim.'" Plumb v.Griffin, 74 Conn. 132, 136, 50 A. 1. The plaintiff's claim is based upon an agreement for the sale to him of the smaller of the two pieces of land above referred to. It was not essential that he should prove that such agreement was made upon the precise day stated in the complaint. Nor was it necessary for him to prove the execution and delivery of both of the memoranda alleged. Having proved one, he has made out a cause of action as he has alleged it. There is error in the ruling that there was fatal variance between the allegation and the proof.
The principal question in this case arises upon the sufficiency of the memorandum of February 28th, 1910, and whether it is good within the statute of frauds to enable the plaintiff to maintain his action for equitable relief. The general rule of law is stated in Nichols v.Johnson, 10 Conn. 192, 198: "The note or memorandum of sale, required by the statute, must state the contract with such certainty, that its essentials can be known from the memorandum itself, without the aid of parol proof, or by a reference contained therein to some other *Page 97 
writing or thing certain; and these essentials must at least consist of the subject of the sale, the terms of it and the parties to it, so as to furnish evidence of a complete agreement." In the present case the deed executed by Foster and left in the hands of Peck, as his attorney, and the memorandum of Peck, the agent of Foster, if they may be read together, and the deed referred to in the memorandum identified, state the contract with such certainty that the subject of the sale, the terms of it, and the parties to it, clearly appear. The difficulty in the case arises in the identification of the deed referred to in the memorandum. It is urged by the defendants that, as mentioned in the memorandum, it is not a "writing or thing certain," and cannot be found to be so without the aid of parol proof, and that parol proof offered to make it certain cannot be considered. The court has found, by the aid of parol proof, facts which identify the "deed" referred to, as the deed executed by Foster on February 28th, 1910, and left in the hands of his attorney. If this proof can be considered, then the reference in the memorandum is to a writing certain.
It was formerly the rule of the courts that no paper could be used to help out the memorandum unless incorporated in it by reference in the memorandum itself. This rule is no longer followed. Now, parol evidence is admitted "to show the situation of the parties and the circumstances attendant upon the transaction for the purpose of applying the contract to the subject-matter, and of showing the connection of different writings constituting the memorandum with one another." Lee
v. Butler, 167 Mass. 426, 428, 46 N.E. 52; Nickerson
v. Weld, 204 Mass. 346, 356, 90 N.E. 589. The difference between the two rules in well explained and illustrated in Oliver v. Hunting, L. R. 44 Ch. Div. 205. See also Beckwith v. Talbot, 95 U.S. 289; Ryan v. United *Page 98 States, 136 U.S. 68, 83, 10 Sup. Ct. Rep. 913; Cave v.Hastings, L. R. 7 Q. B. D. 125; Ridgway v. Wharton, 6 H. L. Cas. 238; Waring v. Ayres, 40 N.Y. 357; Field
v. Kieser, 77 Misc. (N. Y.) 105, 135 N.Y.S. 1094;Freeland v. Ritz, 154 Mass. 257, 28 N.E. 226; White v.Breen, 106 Ala. 159, 19 So. 59, 32 L.R.A. 127; Flegel v.Dowling, 54 Or. 40, 50, 102 P. 178, 181.
Although this court has never in terms held that parol evidence is admissible and should be considered to identify a paper referred to in a memorandum of sale, the admissibility of such evidence has been assumed in certain of its decisions. Woodruff v. Butler, 75 Conn. 679,55 A. 167; Linsley v. Tibbals, 40 Conn. 522; Grant
v. New Departure Mfg. Co., 85 Conn. 421, 83 A. 212. In the cases of Hodges v. Kowing, 58 Conn. 12,18 A. 979, and Andrew v. Babcock, 63 Conn. 109, 26 A. 715, the court considered the admissibility of extrinsic evidence to identify the land described in the memorandum, but did not decide the question.
We hold in the present case that the facts found by the court upon parol evidence, which identified the deed referred to, to a certainty, should have been considered. In the light of this identification, the memorandum and deed, read together, constitute a sufficient memorandum within the meaning of the statute of frauds to enable the plaintiff to sustain his action.
The record discloses no cause of action against the defendant Peck.
The defendant Bryant is found to have purchased the premises in question of the defendant Foster with knowledge of the agreement between the plaintiff and Foster, and subject to the equities existing between them.
   There is no error in the judgment in favor of the defendant Peck, and as to him the judgment is affirmed. There is error in the judgment in favor of the defendants